Opinión disidente del
Juez Asociado Señor Negrón García.
(En reconsideración)
I
La sentencia original mayoritaria de 16 de marzo nunca debió denegar este mandamus contra el Senador Nicolás *651Nogueras por “académico”. Ese decreto se fundamentó erradamente en que “la Comisión de Etica del Senado ha-bía suministrado copia del mismo [.Informe Financiero de 1993 del Senador Nogueras] a la prensa del país”. (Énfasis y corchetes suplidos.) El Vocero de P.R. v. Nogueras I, 138 D.P.R. 103 (1995). A igual conclusión arribaron las opinio-nes “de conformidad’’(1)
Partiendo de esa errónea proposición, desarrollaron un silogismo clásico, el cual indefectiblemente desembocó en la equivocada conclusión de que a El Vocero de Puerto Rico se le había entregado y tenía una copia del Informe. Como una de las alternativas, podríamos esquematizar así ese razonamiento silogístico:
Primera Premisa: La Comisión de Ética del Senado su-ministró la copia del Informe Financiero de 1993 del Sena-dor Nogueras a la “prensa del país”.
Segunda Premisa: El periódico El Vocero de Puerto Rico forma parte de la “prensa del país”.
Conclusión: Luego entonces, El Vocero de Puerto Rico tiene en su poder una copia de dicho informe.
La verdad es otra. Recordamos el pensamiento del poeta Salvador Espriu: “ Tensad que el espejo de la verdad se desmenuzó en un principio en pequeñísimos fragmentos, y que cada uno de ellos recoge en sí una brizna de auténtica luz.’ ” G. Rodríguez Mourullo, Aplicación judicial del Dere-*652cho y lógica de la argumentación jurídica, Madrid, Ed. Ci-vitas, 1988, pág. 16.
La reconsideración de El Vocero de Puerto Rico, cónsona con su petición de mandamus, es un fragmento del espejo de esta verdad: no tenía ni se le entregó una copia del su-sodicho informe.
Las comparecencias escritas de los protagonistas de este incidente revelan que lo único que hizo el Senador Nogue-ras en la Conferencia de Prensa de 24 de febrero de 1995 fue anunciar la presentación del segundo Informe y “el ac-ceso que la ley le permite a todos ustedes” (Anejo B, pág. 1), esto es, su disponibilidad a la prensa. El 27 de febrero envió a la Oficina de Etica Gubernamental dicho informe. En esa misma fecha remitió la copia a la Secretaría del Senado, que al otro día le fue devuelta.
Al dictar su sentencia original, este Foro no debió equi-parar, indistintamente, “acceso o disponibilidad” con “su-ministro, entrega y posesión”. Tampoco avalar los métodos extrajudiciales de un litigante que caprichosa, unilateral y ventajosamente pretendió convertir en “académico” un caso en su contra; máxime revestido de tan alto interés público, en menoscabo de nuestras prerrogativas constitu-cionales adjudicativas y recta imagen institucional. Veamos.
II
Procesalmente, como demandado objeto del recurso ex-traordinario de mandamus, el estándar mínimo de defe-rencia y respeto hacia este Tribunal por el Senador Nogueras, le exigían comparecer, informarnos y simultá-neamente remitir una copia del informe a El Vocero de Puerto Rico. Sólo así podía seriamente plantearse si ello tornaba la acción en académica.
*653Lamentablemente, el Senador Nogueras optó por una conferencia de prensa. Ignoró los trámites judiciales pen-dientes ante nos. No fue hasta el 3 de abril, postsentencia, que se le ordenó que compareciera en un término no mayor de diez (10) días "para exponer su posición sobre el acceso de la prensa a dicho informe”.
Corregir el erróneo supuesto de hecho en que se basó la sentencia original mayoritaria, ha conllevado un trámite en reconsideración de múltiples escritos y recriminaciones recíprocas entre El Vocero de Puerto Rico y el Director de la Oficina de Etica Gubernamental, Ledo. Héctor A. Feliciano Carreras, y por primera vez, oportunidad de audiencia al Senado de Puerto Rico. Y en su comparecencia, el Senado nos expuso que ni su Secretaría como tampoco su Comisión de Etica, tenían bajo custodia —y menos para entregar a la prensa del país— ese segundo informe. Como resultado, el Senado concluyó que la acción del Senador Nogueras “no hace disponible el mismo mediante el trámite establecido en el Reglamento ...”. Moción en cumplimiento de resolu-ción de 4 de abril de 1995, pág. 2. Para el 18 de mayo, el Director de la Oficina de Etica Gubernamental nos informó haberlo evaluado, remitido el original a la Secretaría del Senado y referido una copia a la Comisión de Etica “con unas observaciones para su evaluación y acción correspon-diente, según el Artículo 9 del Reglamento del Senado”. Moción informativa, pág. 1. Y en su último escrito, nos dice que finalmente el Senador Nogueras, en esa misma fecha, presentó la información adicional que faltaba.
Todo este complicado trámite pudo haberse evitado si al usar la lógica formal de puro silogismo a que se redujo la sentencia original, antes de dictarla, se hubiese corrobo-rado la información con que se erigió la premisa mayor; único modo de llevar el silogismo a un correcto derrotero. Subsistió entonces la confusión de “acceso o disponibilidad” con “suministro, entrega y posesión”.
*654HH HH HH
Ni sus protagonistas ni este tipo de controversia la co-locan fuera de nuestra jurisdicción. No podríamos, con todo rigor jurídico, calificarla de “cuestión política” por el solo hecho de estar implicado un miembro del Senado y exista allá un procedimiento interno diseñado para atender la vertiente disciplinaria.
Primero, “[e]n su sustrato, la Ley de Etica Gubernamen-tal diseña igual trámite para todos los funcionarios sujetos a sus disposiciones, incluso la revisión judicial, pero reco-noce a los legisladores un procedimiento interno paralelo que responde a la facultad conferida a la Legislatura me-diante el Art. Ill, Sec. 9 de nuestra Constitución, L.P.R.A., Tomo 1. Ese lenguaje constitucional no ‘margina al Poder Judicial; no se le priva de jurisdicción sobre la materia’. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 759 (1977). A fin de cuentas, ‘[n]ingún poder es absoluto en nuestro ordenamiento ...’. íd.”.(2) (Enfasis en el original y escolio omitido.) El Vocero de P.R. v. Nogueras I, supra, opinión disidente, págs. 132-133.
Segundo, “todo legislador está sujeto al crisol del Poder Judicial. La legislación aplicable simple y llanamente vi-sualiza a los tribunales y a las cámaras legislativas como vasos intercomunicantes cuyas gestiones sobre el mismo asunto no son mutuamente excluyentes, sino cónsonas con sus respectivos deberes y prerrogativas constitucionales”. (Enfasis en el original.) El Vocero de P.R. v. Nogueras I, supra, opinión disidente, pág. 132.
Y tercero, “[l]a Ley de Etica Gubernamental alcanza a numerosos funcionarios electos y nombrados (legisladores, secretarios del gabinete, jueces y otros), y pretende preve-nir y penalizar conducta antiética que traicione la con-fianza pública, mediante el principio de que sus ingresos y *655finanzas están sujetos al escrutinio público. El axioma in-merso que nutre la Ley de Etica Gubernamental es que la ‘luz solar es el mejor desinfectante’. Sin la oportuna publi-cidad de los informes financieros, la Ley de Etica Guberna-mental sería vana ilusión”. (Enfasis en el original y énfasis suplido.) El Vocero de P.R. v. Nogueras I, supra, pág. 133.
IV
Reafirmamos que el antes aludido curso de acción del Senador Nogueras no convirtió en académico el mandamus. “La ciencia del Derecho o sirve a la vida o no sirve para nada: lo que quiere decir que el destino de la ciencia jurídica, impuesto por la propia naturaleza de su objeto, es servir a una función práctica, que es regular con justicia los casos de la vida.” L. Legaz y Lacambra, Filoso-fía del Derecho, 4ta ed., Barcelona, Ed. Bosch, 1975, pág. 58. Elaboremos.
No se discute que el primer informe del Senador Nogue-ras fue presentado tardíamente el 22 de septiembre de 1994. “No fue jurado ni tiene un desglose de los ingresos y sus fuentes, lo cual de su faz es insuficiente y una violación crasa a la Ley de Etica y su Reglamento.” Ante esta reali-dad, ¿cómo concluirse entonces que el recurso era acadé-mico? Al menos la mayoría debió adjudicar este aspecto.
Ante ese incumplimiento, la querella original presen-tada en su contra y referida por el Director de la Oficina de Etica Gubernamental, licenciado Feliciano Carreras, a la Comisión de Etica del Senado no logró nada. Al cabo de siete (7) meses, el Senador Nogueras seguía sin acatar la ley. Asimismo, ante esta realidad no contradicha, la mayo-ría debió dictaminarlo en sus méritos.
Lo expuesto revela que este caso aún conserva su carác-ter de controversia viva y latente, la cual es justiciable. A fin de cuentas, estamos obligados a conceder aquel remedio que proceda de acuerdo con los hechos.
*656V
La opinión per curiam de hoy nuevamente se apuntala en unas premisas erróneas. Escuetamente cataloga de “académica” (Opinión per curiam, pág. 644), la petición original de mandamus de El Vocero de Puerto Rico en la que exige que el Senador Nogueras cumpliera su deber ministerial de presentar el Informe Financiero de 1993, a base de que lo hizo, si bien, tardíamente. Pierde este Foro la oportunidad de así denunciarlo. “El incumplimiento por un legislador de la Ley de Etica Gubernamental del Estado Libre Asociado de Puerto Rico, Ley Núm. 12 de 24 de julio de 1985, según enmendada, jamás es asunto académico. Y ciertamente no puede ser caracterizado como cuestión po-lítica (political question), vedada al foro judicial. Por el con-trario, es materia claramente justiciable sujeta a la opor-tuna intervención y revisión de los tribunales. ‘[L]a justicia [no] reconoce castas ni jerarquías ....’ Moreno v. Gore, Gobernador, 46 D.P.R. 408, 417 (1934).” (Énfasis en el original.) El Vocero de P.R. v. Nogueras I, supra, opinión disidente, pág. 130.
De otra parte, la opinión mayoritaria en reconsideración trastoca los más elementales principios del recurso ex-traordinario del mandamus. Su razón de ser es exigir el cumplimiento de un deber ministerial. Su génesis y virtua-lidad dependerá de la existencia inicial de esa obligación legal, cuya obediencia pueda compelerla el Tribunal me-diante una orden directa al funcionario concernido, bajo apercibimiento de sanciones, incluso desacato.
En recta juridicidad, su acatamiento no puede depender de “compromisos voluntarios”, no importa cuán públicos sean. Preguntamos, ¿qué si el Senador Nogueras no hu-biese expresado su intención de poner el referido Informe. Financiero a la disposición de la prensa? ¿Y si ahora no cumple?
*657Finalmente, al seguir esta ambivalente vía decisoria, la mayoría invoca la Ley Núm. 150 de 22 de diciembre de 1994 (3 L.P.R.A. sees. 1802, 1814, 1821-1825, 1827-1828, 1831, 1834-1835, 1838, 1840 y 1851), inaplicable pues su Art. 17 (1994 Leyes de Puerto Rico 1320) dispone que “co-menzará a regir inmediatamente después de su aprobación”. Es claro que la Ley Núm. 150, supra, no tiene efecto retroactivo.
Como el Senador Nogueras debió presentar el informe original el 2 de mayo de 1994, los términos primitivos del estatuto gobiernan. Mediante la aplicación retroactiva, la mayoría menoscaba los derechos adquiridos previamente por la prensa del país a obtener copia de ese Informe sin necesidad de acreditar bajo juramento la creencia de que existía una violación a la Ley de Etica que justificaba su acceso.(3)
Recapitulando. Esta sencilla y fácil controversia ha sido objeto de un juego de malabares con el concepto de acade-micidad y el carácter coercitivo inherente al recurso de mandamus. Originalmente, la sentencia mayoritaria tildó de “académico” el recurso al concluir silogísticamente que El Vocero de Puerto Rico poseía el informe que reclamaba. Hoy, sin embargo, la opinión Per Curiam se abstiene de declararlo académico a base de que el Senador Nogueras hizo un “compromiso público” de ponerlo a la disposición de la prensa. En atención a ese “compromiso” se resuelve del recurso. Esa razón de decidir, lamentablemente supedita nuestro poder coercitivo para hacer cumplir un deber ministerial mediante el mandamus al compromiso “personal voluntario” de un demandado. Si ese es el curso de acción que determina el dictamen mayoritario, ¿procedía una ex-presión coactiva nuestra? Paradójicamente, en su sustrato, con ese compromiso voluntario, ¿no logró finalmente el de-*658mandado Senador Nogueras convertir en académico el mandamus?

 En su opinión de conformidad, el Juez Asociado Señor Hernández Denton, a quien se unieron los Jueces Asociados Señores Alonso Alonso y Fuster Berlingeri, aseveró: “Como El Vocero y todos los otros medios obtuvieron copia de dicho informe, el peticionario ya obtuvo la información que solicitó en el Recurso de mandamus. Por lo tanto, su petición original ante nosotros es totalmente académica.” (Énfasis su-plido y en el original.) El Vocero de P.R. v. Nogueras I, 138 D.P.R. 103, 112 (1995).
En la opinión de conformidad del Juez Asociado Señor Alonso Alonso, éste ar-gumentó: “La posición del Juez Asociado Señor Negrón García no se entiende. Pre-tende que le ordenemos a la Oficina de Ética Gubernamental que le entregue a El Vocero un informe financiero que como cuestión de hecho ya éste tiene en su poder. Ello es un ejercicio en futilidad. Lo que ya se tiene no hay que darlo.” Subsiguiente-mente expuso: “Además, como bien señala la Opinión de conformidad del Juez Aso-ciado Señor Hernández Denton, a la cual me he unido, como ya se ha entregado el informe financiero a la Oficina de Ética Gubernamental y a El Vocero ...” (Énfasis suplido y en el original.)


 Esta y otras citas subsiguientes corresponden a nuestro disenso a la senten-cia original.


 Quaere su constitucionalidad.